Citation Nr: 1141853	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-08 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to December 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In January 2009, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  A transcript of that hearing is of record.  

In his February 2008 substantive appeal, the Veteran requested a hearing before a member of the Board.  In a writing received in January 2009 he withdrew that request.  The Board will therefore proceed to address the issue before it.  


FINDINGS OF FACT

The Veteran currently has a disability due to disease or injury, to include arthritis, of his left knee, that had onset during his active service.  


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service treatment records document that the Veteran complained of left knee pain in January 1976.  He also reported symptoms involving both knees in October 1975 and there is a report of knee pain in August 1976, without specification as to which knee.  These reports tend to show that he had symptoms of disability due to disease or injury involving his left knee during service.  This is evidence favorable to his claim as far as the in-service element of a service connection claim.  

A December 1976 report of medical examination includes normal clinical evaluations for all listed anatomy and systems, including the lower extremities and his musculoskeletal system.  This report is thus some evidence unfavorable to his claim because it tends to show that at separation from service he had no disability of his left knee.  

On balance, the favorable and unfavorable evidence during the time of the Veteran's service is in equipoise.  Reasonable doubt is therefore resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

November 2006 VA treatment records include that the Veteran complained of chronic bilateral knee pain.  X-rays were taken of both knees.  As to the left knee, the findings were that joint spaces were well-preserved with tiny superior patellofemoral osteophyte, no suprapatellar joint effusion, and no fracture.  An impression as to the right knee is included in the report but not as to the left knee.  

In January 2007 the Veteran underwent a VA compensation and pension (C&P) examination that included examination of his  knees.  The Veteran reported that both of his knees have given him problems but could not express exactly when the problems began, although he reported that he had the problems for years.  He reported that he had occasional stiffness of both knees and he also reported that he had pain.  

Physical examination found no effusion or erythema of either knee, vastus medialis atrophy worse on the left with some patella alta on the left, and he was not tender to palpation around either knee.  Range of motion, stability, and strength were normal for both knees.  Under a section for diagnostic and clinical tests the examiner stated that the November 2006 x-rays showed moderate to severe degenerative changes of the right knee an mild patellofemoral degenerative changes of the left knee.  The examiner stated that by history and examination the Veteran appeared to have bilateral knee osteoarthritis and vastus medialis atrophy on both sides -worse on the left.  He stated that this latter condition can occur with knee injuries and worsening osteoarthritis.  He also stated, based on the Veteran's reports of symptoms, that he likely has patellofemoral dysfunction along with the osteoarthritis of both knees.  

The examiner offered an opinion only to the extent of whether the Veteran's service connected pes planus caused his knee disorders.  Though this opinion negative, the examiner did not address whether or not the Veteran's left knee disability was directly related to his active  service.  

This opinion is evidence favorable to the first element of a service connection claim, the presence of a disability during the course of the claim and appeal.  

In January 2009, the Veteran again underwent a VA C&P examination of his knees.  The examiner indicated that he had reviewed the claims file.  He provided an opinion.  Included in the report of that examination is a radiology report regarding both knees.  For the right knee, the report lists an impression of patellofemoral osteoarthritis.  For the left knee, the report lists an impression of no significant osteoarthritis.  The examiner provided a diagnosis of bilateral knee arthritis.  These findings are favorable to a finding regarding the first element of a service connection claim, a disability present during the course of the claim and appeal.  

The examiner provided an expert opinion, as follows:  "The Veteran has degenerative disease of his knees.  He reported knee pain in the military.  These changes are cumulative from lifetime of use, but it is at least as likely as not that his knee condition had its onset in service."  This opinion is favorable to a finding that the third element of a service connection claim, the nexus element, has been met in this case.  

Also of record is medical evidence from the Veteran's claim for benefits administered by the Social Security Administration (SSA).  A January 2006 report, signed by "P.M.," M.D. includes a past medical history that mentions knee pain.  musculoskeletal examination was normal.  Clinical impression included right knee pain that may be secondary to traumatic arthritis.  There is no mention of the Veteran's left knee.  A report of January 2006 psychiatric evaluation, signed by "K.V.," PhD. Includes that the Veteran reported several physical problems including difficulty with the ligaments of his right knee.  Otherwise, the report does not discuss right knee problems nor mention his left knee.  The report is not particularly probative of any fact at issue in this case because it is too vague and does not mention the left knee.  

The RO requested another medical opinion from the VA examiner, asking him to take into consideration evidence added to the record, to take note that the report of the January 2009 x-rays of the Veteran's left knee indicated "no significant osteoarthritis," and to clarify whether he had a diagnosis of left knee arthritis and, if so, whether its early manifestations were shown by complaints of knee pain during service.  

In a March 2009 report, the examiner addressed these concerns.  He stated that although the Veteran's left knee x-ray was normal, he has clinical symptoms consistent with osteoarthritis of the left knee and that x-ray confirmation is not necessary to make a diagnosis of the left knee.  He concluded that the Veteran has osteoarthritis of the left knee.  He also opined that it is at least as likely as not that the Veteran had early manifestations of his osteoarthritis during service, explaining that he complained of knee pain during service and that osteoarthritis is a cumulative process.  

This addendum is evidence favorable to a grant of service connection for left knee arthritis because it provides favorable nexus evidence as well as favorable evidence of a current disability of the left knee.  

The Board finds the opinions expressed by this examiner in the January and March 2009 documents to highly probative evidence.  The examiner relied on sufficient facts - those obtained by review of the Veteran's medical history and the examination results, appears to have reliably applied reliable medical principles to those facts, and has provided a reasoned explanation for his conclusions.  See Rodriguez-Nieves v. Peake, 22 Vet App. 295, 302-304 (2008).  

The Board is aware that the VA Adjudication Procedures Manual states, under a heading of "Points to Consider in the Rating Decision" that "[d]egenerative and traumatic arthritis require x-ray evidence of bone changes to substantiate the diagnosis."  M21-1MR, pt. III, subpt. iv, ch. 4, sec. A.5.e.  The Board is not bound by the M21-1 MR.  38 C.F.R. § 19.5 (2011).  

That M21 - 1 MR provision refers to 38 C.F.R. § 4.71a, Diagnostic Code 5003, which states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved but if those codes do not provide for a compensable rating, a 10 or 20 percent rating is applicable with x-ray evidence of involvement depending on the number of joints or joint groups.  This however does not limit the Board in granting service connection for the Veteran's left knee disability in this case.  First, the regulation is found in Part 4 of Title 38 of the C.F.R., not Part 3.  Part 4 is titled "Schedule for Rating Disabilities" and refers to the ratings to be assigned once service connection is established.  Part3 of Title 38 of the C.F.R. is titled "Adjudication" and subpart A is titled "Pension, Compensation, and Dependency and Indemnity Compensation."  Part 3 includes the regulations addressing service connection, such as §§ 3.303, 3.304, 3.307, 3.310.  There is a subheading in that subpart, "Rating Considerations Relative to Specific Diseases."  Regulations under that subheading refer to different acceptable ways of, for example, diagnosing tuberculosis (§ 3.370 states that for active disease "X-ray evidence along may be adequate for grant of direct service connection for pulmonary tuberculosis") and provides for required diagnostic findings to establish a hearing loss disability (§ 3.385 requires specific auditory thresholds at specific frequencies or defined percentages of speech recognition under the Maryland CNC Test).  If x-ray findings were required to establish service connection for arthritis, that requirement would be found in Part 3.  There is no such section in Part 3.  The Board finds no clear regulatory, or for that matter, statutory or caselaw, authority to deny the Veteran's claim of entitlement to service connection for a left knee disorder, diagnosed as osteoarthritis, based solely on the lack of an x-ray finding of arthritis.  

Furthermore, the x-ray finding was "no significant arthritis" not "no arthritis."  Even though the examiner stated in his addendum that the x-rays were normal, that statement was clearly not the important part of his addendum.  The important part was that the Veteran had arthritis of the left knee.  As such, it would be improper for the Board to conclude that the statements "no significant arthritis" is evidence unfavorable to his claim of entitlement to service connection for a left knee disability.  

(CONTINUED ON NEXT PAGE)



As the preponderance of evidence is favorable to a finding that all elements for service connection of a left knee disability have been met, the appeal must be granted.  


ORDER

Entitlement to service connection for left knee arthritis is granted.  



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


